     Case: 4:20-cv-00134-DMB-DAS Doc #: 23 Filed: 06/14/21 1 of 1 PageID #: 1703




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

BOBBY HARRIS                                                                             PLAINTIFF

V.                                                                    NO. 4:20-CV-134-DMB-DAS

ANDREW SAUL,
Commissioner of Social Security                                                        DEFENDANT


                                               ORDER

        On May 28, 2021, United States Magistrate Judge David A. Sanders issued a Report and

Recommendation (“R&R”) in this appeal from the unfavorable decision of the Commissioner of

Social Security regarding Bobby Harris’ application for social security disability insurance

benefits. Doc. #22. The R&R recommends that the decision be affirmed. Id. at PageID 1702. No

objections to the R&R were filed.

        “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the

R&R and finds no plain error on the face of the record. Accordingly, the R&R [22] is ADOPTED

as the order of the Court. The Commissioner’s decision is AFFIRMED.

        SO ORDERED, this 14th day of June, 2021.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
